Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11-12, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. U.S. PGPub 2014/0191720 A1 (hereinafter Sugiyama) in view of Kim et al. U.S. PGPub 2018/0287466 A1 (hereinafter Kim) and Fluxa et al. U.S. PGPub 2014/0210411 A1 (hereinafter Fluxa).
Regarding Claim 1, Sugiyama teaches a method (Sugiyama, Title; Fig. 3) of operating an on-board charger (Sugiyama, Figs. 1 and 2, Element 200; Para. [0036], Lines 1-3) for charging a high voltage battery (Sugiyama, Figs. 1 and 3, Element 100; Para. [0041], Lines 1-4) of an electrically-charged vehicle (Sugiyama, Fig. 3; Paras. [0059] – [0062]), comprising supplying a DC voltage (Sugiyama, Fig. 2, Element Vdc) converted from an AC voltage (Sugiyama, Fig. 2, Element Vac) to the high voltage battery to perform a charging operation (Sugiyama, Figs. 1 and 2; Paras. [0056] – [0057]), a DC EMI filter that is configured to remove noise of the DC voltage (Sugiyama, Fig. 2, Filter Elements Ca and Cb; Para. [0052], Lines 5-9), calculating a leakage current estimate (Sugiyama, Para. [0086], Lines 3-10, “detect the possibility of current leakage”, i.e. estimate whether or not there will be a leakage current, and outputting it in the form of a signal “Ilk”.), and controlling the charging operation in accordance 
Kim, however, teaches measuring an internal voltage (Kim, Fig. 5, Element 150; Para. [0135], Lines 1-8, “high-voltage sensor”) of a DC EMI filter (Kim, Fig. 5, Element 140; Para. [0126], Lines 1-5, “DC link”) that is configured to remove noise of the DC voltage (Kim, Para. [0107], Lines 1-12, and Para. [0125], Lines 1-6, “removes ripple included in a voltage of the DC…”).
It would have been obvious to a person having ordinary skill in the art to understand that although Sugiyama does not expand upon the explanation of the filtering of the DC output of the DC/DC converter, Sugiyama would inherently incorporate some type of conventional filtering and parameter measurements commonly understood in the art.  The voltage measurement of the DC output taught by Kim, for performing parameter measurements, teaches one of the many conventional sensing methods utilized in the art for providing data to the controller in order to perform the conversion of AC power to clean DC power.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kim, to provide clean DC power to charge the batteries of Sugiyama efficiently.
The combined teaching of references Sugiyama and Kim discloses the claimed invention as stated above, but does not explicitly teach controlling the charging operation according to an estimate of the leakage current.
Fluxa, however, teaches controlling the charging operation in accordance with the leakage current estimate (Fluxa, Para. [0058], Lines 1-11).

Regarding Claim 2, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claim 1.  Furthermore, Sugiyama teaches wherein supplying comprises removing noise of the AC voltage (Sugiyama, Fig. 2, Element 210; Para. [0052], Lines 1-3, “LC Filter”), converting the AC voltage to the DC voltage (Sugiyama, Fig. 2, Element 220; Paras. [0053] – [0054], “AC/DC Converter”), and removing the noise from the DC voltage (Sugiyama, Fig. 2, Filter Elements Ca and Cb; Para. [0052], Lines 5-9). 
Regarding Claim 7, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claim 1.  Furthermore, Sugiyama teaches wherein the controlling of the charging operation comprises temporarily stopping the charging operation (Sugiyama, Fig. 7, Step S200; Para. [0101]) when the leakage current estimate is higher than a protection level (Sugiyama, Fig. 6, Step S125; Para. [0100]), blocking a current path of a DC voltage side of the on-board charger (Sugiyama, Fig. 7, Step S210; Para. [0102]), restarting the charging operation when the leakage current estimate is equal to or lower than the 
Regarding Claim 8, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claims 7/1.  Furthermore, Sugiyama teaches wherein the temporarily stopping of the charging operation comprises transmitting a charge stop request to the high voltage battery (Sugiyama, Fig. 7, Step S210; Para. [0102]). 
Regarding Claim 9, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claims 7/1.  Furthermore, Sugiyama teaches wherein the restarting of the charging operation comprises transmitting a charge restart request to the high voltage battery (Sugiyama, Fig. 7, Step S240; Para. [0105], Lines 1-6). 
Regarding Claim 11, Sugiyama teaches an on-board charger (Sugiyama, Figs. 1 and 2, Element 200; Para. [0036], Lines 1-3) for charging a high voltage battery (Sugiyama, Figs. 1 and 3, Element 100; Para. [0041], Lines 1-4) of an electrically-charged vehicle (Sugiyama, Fig. 3; Paras. [0059] – [0062]), comprising a power converter (Sugiyama, Fig. 2, Element 225; Para. [0055], Lines 1-3, “DC/DC converter”, or as the claimed invention includes other components, the equivalent “power converter” would include Elements 210, 220 and capacitors Ca and Cb as well.) configured to convert an AC voltage (Sugiyama, Fig. 2, Element Vac) to a DC voltage (Sugiyama, Fig. 2, Element Vdc) for supplying the DC voltage to the high voltage battery to perform a charging operation (Sugiyama, Figs. 1 and 2; Paras. [0056] – [0057]), the power converter comprising a DC EMI filter (Sugiyama, Fig. 2, Filter Elements Ca and Cb; Para. [0052], Lines 5-9), and a controller (Sugiyama, Fig1. 1-4, Element 50, “Control Device”) 
Kim, however, teaches comprising a DC voltage measuring device (Kim, Fig. 5, Element 150; Para. [0135], Lines 1-8, “high-voltage sensor”) configured to measure an internal voltage of the DC EMI filter (Kim, Fig. 5, Element 140; Para. [0126], Lines 1-5, “DC link”) for removing noise of the DC voltage (Kim, Para. [0107], Lines 1-12, and Para. [0125], Lines 1-6, “removes ripple included in a voltage of the DC…”).
It would have been obvious to a person having ordinary skill in the art to understand that although Sugiyama does not expand upon the explanation of the filtering of the DC output of the DC/DC converter, Sugiyama would inherently incorporate some type of conventional filtering and parameter measurements commonly understood in the art.  The voltage measurement of the DC output taught by Kim, for performing parameter measurements, teaches one of the many conventional sensing methods utilized in the art for providing data to the controller in order to perform the conversion of AC power to clean DC power.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kim, to provide clean DC power to charge the batteries of Sugiyama efficiently.

Fluxa, however, teaches configured to control the charging operation in accordance with the leakage current estimate (Fluxa, Para. [0058], Lines 1-11).
It would have been obvious to a person having ordinary skill in the art to understand that although Sugiyama is silent as to the details of how the leakage current is determined, Sugiyama would inherently incorporate some type of conventional estimating or determination of a value based on parameter measurements commonly understood in the art.  The measurement and calculation process taught by Fluxa, for leakage current estimation, teaches one of the many conventional leakage current estimation methods utilized in the art for determining the leakage current of a charger during a vehicle charging process when connected to an external power source.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Fluxa, to control the charging of the battery within the charger of Sugiyama.
Regarding Claim 12, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claim 11.  Furthermore, Sugiyama teaches wherein the power conversion device further comprises an AC EMI filter configured to remove noise of the AC voltage (Sugiyama, Fig. 2, Element 210; Para. [0052], Lines 1-3, “LC Filter”), a converter configured to convert the AC voltage to the DC voltage (Sugiyama, Fig. 2, Element 
Furthermore, Kim teaches a power factor correction converter performing power factor correction (Kim, Fig. 5, Element 130; Para. [0118]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Sugiyama does not expand upon the explanation of the filtering of the DC output of the DC/DC converter, Sugiyama would inherently incorporate some type of conventional filtering and parameter measurements commonly understood in the art.  The voltage measurement of the DC output taught by Kim, for performing parameter measurements, teaches one of the many conventional sensing methods utilized in the art for providing data to the controller in order to perform the conversion of AC power to clean DC power.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kim, to provide clean DC power to charge the batteries of Sugiyama efficiently. 
Regarding Claim 16, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claim 11.  Furthermore, Sugiyama teaches wherein the leakage current protecting device is configured to temporarily stop the charging operation (Sugiyama, Fig. 7, Step S200; Para. [0101]) when the leakage current estimate is higher than a protection level (Sugiyama, Fig. 6, Step S125; Para. [0100]), block a current path of a DC voltage side of the on-board charger (Sugiyama, Fig. 7, Step S210; Para. [0102]), restart the charging operation when the leakage current estimate is equal to or lower than the protection level after a predetermined time elapses (Sugiyama, Fig. 7, Step S240; Para. [0105], Lines 1-6), 
Regarding Claim 17, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claims 16/11.  Furthermore, Sugiyama teaches wherein the leakage current protecting device is configured to transmit a charge stop request to the high voltage battery (Sugiyama, Fig. 7, Step S210; Para. [0102]) and to temporarily stop the charging operation (Sugiyama, Fig. 7, Step S200; Para. [0101]), and wherein the leakage current protecting device is configured to transmit a charge restart request to the high voltage battery and to restart the charging operation (Sugiyama, Fig. 7, Step S240; Para. [0105], Lines 1-6).
Regarding Claim 19, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claim 11.  Furthermore, Sugiyama teaches further comprising a DC relay that connects or blocks a current path of a DC voltage side of the on-board charger (Sugiyama, Fig. 1, Elements CHR1 and CHR2; Para. [0047]). 
Regarding Claim 20, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claim 11.  Furthermore, Sugiyama teaches an electrically-charged vehicle (Sugiyama, Fig. 3; Paras. [0059] – [0062]) comprising the on-board charger of claim 11 (Sugiyama, Figs. 1 and 2, Element 200; Para. [0036], Lines 1-3), a high voltage battery (Sugiyama, Figs. 1 and 3, Element 100; Para. [0041], Lines 1-4) charged with a DC voltage provided from the OBC (Sugiyama, Figs. 1 and 2, Element 200; Para. [0036], Lines 1-3), and an inverter (Sugiyama, Fig. 3, Element 17; Para. [0063]) configured to drive a motor (Sugiyama, Fig. 3, Element 20; Para. [0060]) using the DC voltage discharged from the high voltage battery (Sugiyama, Para. [0062]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. U.S. PGPub 2014/0191720 A1 (hereinafter Sugiyama) in view of Kim et al. U.S. PGPub 2018/0287466 A1 (hereinafter Kim) and Fluxa et al. U.S. PGPub 2014/0210411 A1 (hereinafter Fluxa) as applied to claim 1 above, and further in view of Sakai et al. U.S. PGPub 2013/0147419 A1 (hereinafter Sakai).
Regarding Claim 3, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claim 1.  Furthermore, Sugiyama teaches wherein the internal voltage of the DC EMI filter is a voltage across a capacitor included in the 
Sakai, however, teaches a Y-capacitor included in the filter (Sakai, Para. [0026], Lines 4-14). 
It would have been obvious to a person having ordinary skill in the art to understand that although Sugiyama does not expand upon the explanation of the filtering of the DC output of the DC/DC converter, Sugiyama would inherently incorporate some type of conventional filtering and parameter measurements commonly understood in the art.  The y-capacitor configuration taught by Sakai, for configuring the 3-phase capacitor configuration, teaches one of the many conventional capacitor configurations to prevent the connection point from becoming unstable utilized in the art for providing a filtering of the power being converted from AC to DC.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Sakai, to provide clean DC power to charge the batteries of Sugiyama efficiently.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. U.S. PGPub 2014/0191720 A1 (hereinafter Sugiyama) in view of Kim et al. U.S. PGPub 2018/0287466 A1 (hereinafter Kim) and Fluxa et al. U.S. PGPub 2014/0210411 A1 (hereinafter Fluxa) as applied to claims 7/1 above, and further in view of Adachi et al. U.S. PGPub 2005/0227662 A1 (hereinafter Adachi).
Regarding Claim 10, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claims 7/1. Furthermore, Sugiyama teaches temporarily stopping of the charging operation comprises blocking of the current path, and 
Adachi, however, teaches increasing a failure count and further comprises comparing the failure count with a count upper limit and terminating the operation when the failure count exceeds the count upper limit (Adachi, Para. [0030], Lines 1-5).
Sugiyama discloses the claimed invention except for teaching using a count to delay an action based on the number of times an even occurs.  It would have been obvious to one having ordinary skill in the art to incorporate a counter to determine the number of times the event occurs since it was known in the art that based on preference it may be ok to allow a certain number event occur before taking remedial action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. U.S. PGPub 2014/0191720 A1 (hereinafter Sugiyama) in view of Kim et al. U.S. PGPub 2018/0287466 A1 (hereinafter Kim) and Fluxa et al. U.S. PGPub 2014/0210411 A1 (hereinafter Fluxa) as applied to claim 11 above, and further in view of Sakai et al. U.S. PGPub 2013/0147419 A1 (hereinafter Sakai).
Regarding Claim 13, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claim 11.  Furthermore, Sugiyama teaches wherein the internal voltage of the DC EMI filter is a voltage across a Y-capacitor included in the DC EMI filter (Sugiyama, Fig. 2, Filter Elements Ca and Cb; Para. [0052], Lines 5-9), but does not explicitly teach the capacitor is a Y-capacitor.
Sakai, however, teaches a Y-capacitor included in the filter (Sakai, Para. [0026], Lines 4-14). 
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. U.S. PGPub 2014/0191720 A1 (hereinafter Sugiyama) in view of Kim et al. U.S. PGPub 2018/0287466 A1 (hereinafter Kim) and Fluxa et al. U.S. PGPub 2014/0210411 A1 (hereinafter Fluxa) as applied to claims 16/11 above, and further in view of Adachi et al. U.S. PGPub 2005/0227662 A1 (hereinafter Adachi).
Regarding Claim 18, The combined teaching of references Sugiyama, Kim and Fluxa discloses the claimed invention as stated above in claims 7/1. Furthermore, Sugiyama teaches temporarily stopping the charging operation, and terminate the charging operation (Sugiyama, Fig. 7, Steps S125-S270 as explained above.), but does not explicitly teach a failure count. 
Adachi, however, teaches configured to increase a failure count, compare the failure count with a count upper limit, and terminate the operation when the failure count exceeds the count upper limit (Adachi, Para. [0030], Lines 1-5).
.
Allowable Subject Matter
Claims 4-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4: Though the prior art discloses a method of operating an on-board charger for charging a high voltage battery of an electric vehicle by converting AC voltage to DC voltage and measuring a voltage of a DC output to determine an amount of leakage current in an attempt to control the charging operation in accordance with the leakage current, it fails to teach or suggest the aforementioned limitations of claim 4, and further including the combination of:
wherein the calculating of the leakage current estimate comprises removing high-frequency noise component from the internal voltage of the DC EMI filter, performing a time derivative on the internal voltage to calculate a current per a unit capacitance, and multiplying the current per a unit capacitance by a Y-capacitor coefficient to obtain the leakage current estimate.
Regarding Claim 14: Though the prior art discloses an on-board charger for charging a high voltage battery of an electric vehicle by converting AC voltage to DC voltage and measuring a voltage of a DC output to determine an amount of leakage current in an attempt to control the charging operation in accordance with the leakage current, it fails to teach or suggest the aforementioned limitations of claim 4, and further including the combination of:
wherein the leakage current estimating device comprises a low pass filter configured to remove high-frequency noise component from the internal voltage of the DC EMI filter, a derivative operator configured to perform a time derivative on the internal voltage to calculate a current per a unit capacitance, and a multiplication operator configured to multiply the current per a unit capacitance by a Y-capacitor coefficient to generate the leakage current estimate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishida et al. U.S. PGPub 2013/0245869 teaches a leakage resistance detection device.
Azuma et al. U.S. PGPub 2011/0317455 teaches a leakage detection reduction apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859